NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

14-P-1248                                              Appeals Court

                        CHARLES JAYNES, petitioner.


                              No. 14-P-1248.

         Plymouth.       October 19, 2015. - December 16, 2015.

                 Present:    Berry, Green, & Blake, JJ.


Name.  Probate Court, Change of name. Constitutional Law,
     Freedom of religion, Equal protection of laws. Religion.
     Religious Land Use and Institutionalized Persons Act of
     2000.


     Petition filed in the Plymouth Division of the Probate and
Family Court Department on June 18, 2012.

     The case was heard by Catherine P. Sabaitis, J.


     Charles Jaynes, pro se.
     Michael Adam Chinman for Robert Lee Curley.


     BLAKE, J.       On June 18, 2012, Charles Jaynes filed a

petition pursuant to G. L. c. 210, § 12, to change his name,1

citing in support of his request his "Wiccan religious tenets."

After a hearing, a judge of the Probate and Family Court denied


     1
         His desired name is Manasseh-Invictus Auric Thutmose V.
                                                                      2


the petition.   On appeal, Jaynes argues that the judge abused

her discretion and that the denial violates the free exercise

clause of the First Amendment and the equal protection clause of

the Fourteenth Amendment to the United States Constitution; art.

2 of the Massachusetts Declaration of Rights; art. 46 of the

Amendments to the Massachusetts Constitution; and the Religious

Land Use and Institutionalized Persons Act of 2000 (RLUIPA), 42

U.S.C. §§ 2000cc et seq. (2012).   We affirm.

    1.    Background.   Jaynes is currently serving a life

sentence, with the possibility of parole, for the 1997

kidnapping and second degree murder of a ten year old boy.      See

Commonwealth v. Jaynes, 55 Mass. App. Ct. 301 (2002).    After

Jaynes filed his petition, an order entered requiring notice by

publication.    Following publication in a local newspaper, nine

individuals filed affidavits of objection; three of those

persons also filed appearances in the matter.    One of those

three was the victim's father.

    On November 20, 2012, a hearing was held, at which Jaynes

testified that "my old heathen name is religiously offensive.

It is also spiritually debilitating due to the fact that God and

Jesus Christ had given me a new name."    Based on his testimony,2

the judge found that a name change is not essential to Jaynes's


    2
        Jaynes was the only witness who testified on his behalf.
                                                                      3


Wiccan faith.   Jaynes does not challenge this finding on appeal.3

The victim's father, his counsel Michael Chinman, and two of the

other nine objectors spoke in opposition.     The victim's father

briefly described the crimes Jaynes had committed and noted

Jaynes's prior use of aliases and the number of outstanding

warrants he had when he was arrested.    Chinman argued that a

name change would not be in the public interest, given the

seriousness of Jaynes's prior offenses.     The additional two

objectors echoed that position.

     2.   Legal standard.   An individual has a right, at common

law, to freely assume a name of his or her own choosing,

"provided that this is done for an honest purpose."     Merolevitz,

petitioner, 320 Mass. 448, 450 (1946), and cases cited.     General

Laws c. 210, § 12, was enacted in furtherance of this right, to

allow a petitioner to secure an "official record which

definitely and specifically establishes his change of name."

Verrill, petitioner, 40 Mass. App. Ct. 34, 35-36 (1996), quoting

from Buyarsky, petitioner, 322 Mass. 335, 338 (1948).     It

provides that "[t]he change of name of a person shall be granted

unless such change is inconsistent with public interests."

G. L. c. 210, § 12, as amended by St. 1977, c. 869, § 3.




     3
       Jaynes testified that his request for a name change is to
further his relationship with God.
                                                                   4


Therefore, the right to change one's name through the legal

process is not absolute.

     When a prisoner's right to a name change is at issue, the

public interests at stake are heightened, particularly if the

prisoner may be paroled in the future.   In Verrill, petitioner,

supra, this court was presented with a very similar set of facts

to the ones present here; the petitioner was a prisoner facing

possible parole, with a record of convictions of murder and

kidnapping.   We affirmed the probate judge's denial of the

petition, as "granting the petitioner a name change would likely

cause significant confusion in the criminal justice system if he

were ever released . . . [and] would not be in the public

interest if the petitioner were able later to elude criminal

prosecution and conceal his identity."   Id. at 37.

     3.   Public interests.   The judge found that Jaynes's

requested name change is "inconsistent with public interests."

In support of this finding, the judge cited his use of multiple

aliases prior to his most recent incarceration, the number of

warrants he had outstanding at the time of his arrest (at least

sixty), the serious nature of his convictions,4 and his


     4
       Jaynes was convicted for his role in killing the victim
with a gasoline-soaked rag. After the killing, Jaynes and
Salvatore Sicari placed the victim's body in a container with
cement and dumped it in a river in Maine. See Commonwealth v.
Jaynes, 55 Mass. App. Ct. at 302-303.
                                                                    5


eligibility for parole after serving fifteen years.     The judge

opined that Jaynes's petition for a name change could cause

confusion in the various departments of the criminal justice

system and that the accuracy and consistency of such records is

in the public interest.

    "[A] judge's discretionary decision constitutes an abuse of

discretion where we conclude the judge made 'a clear error of

judgment in weighing' the factors relevant to the decision,

. . . such that the decision falls outside the range of

reasonable alternatives."    L.L. v. Commonwealth, 470 Mass. 169,

185 n.27 (2014).    Here, the judge's analysis is on all fours

with Verrill, petitioner, supra; there was no abuse of

discretion.

    4.   Free exercise of religion.     In making a free exercise

claim, it is the plaintiff's initial burden to demonstrate that

the "right to freely exercise his religious beliefs has been

burdened."    Rasheed v. Commissioner of Correction, 446 Mass.
463, 472 (2006).    The degree of burden necessary to trigger a

further analysis of the judge's justification for her decision

must be "substantial."    Curtis v. School Comm. of Falmouth, 420
Mass. 749, 761 (1995).    In other words, "[the] burden must be

more than a perceived or hypothetical one.    It must have a

tendency to coerce an individual into acting 'contrary to [his]

religious beliefs.'"     Rasheed v. Commissioner of Correction,
                                                                    6


supra at 473, quoting from Attorney Gen. v. Desilets, 418 Mass.
316, 324 (1994).

     Thus, in order to proceed on his free exercise claim,

Jaynes must make a threshold showing that changing one's name is

an important component of the Wiccan religion, and that, absent

such a change, he would be limited in the exercise of his

religious beliefs.5   This he has failed to do.   At the hearing,

Jaynes provided a first-person narrative describing the origins

of his chosen new name, how several Biblical characters changed

their names during the course of their relationship with God,

and how he, similarly, would like to use the new name God has

provided him.   Jaynes did not describe, however, any tenets of

the Wiccan religion beyond the existence of certain deities; how

he, specifically, goes about his religious practice; or how a

denial of his petition would hinder the exercise of his Wiccan

faith.    Nor does he challenge the judge's finding that "although

name changes are encouraged, they are not essential under his

Wiccan religion."

     5.   Equal protection of the law.   A claim under the equal

protection clause requires that Jaynes show that (1) in

comparison with others similarly situated, he was selectively


     5
       We note that the petitioner in Verrill, petitioner,
asserted no claim based upon his right to free exercise of
religion. See id. at 36 & n.4.
                                                                   7


treated and (2) that "such selective treatment was based on

impermissible considerations such as race, religion, . . .

intent to inhibit or punish the exercise of constitutional

rights, or malicious or bad faith intent to injure a person."

DuPont v. Commissioner of Correction, 448 Mass. 389, 398-399

(2007), quoting from Cote-Whitacre v. Department of Pub. Health,

446 Mass. 350, 376 (2006).   To meet this burden, Jaynes must

"first 'identify and relate specific instances where persons

situated similarly "in all relevant aspects" were treated

differently, instances which have the capacity to demonstrate

that [he was] "singled . . . out for unlawful oppression."'"

Rubinovitz v. Rogato, 60 F.3d 906, 910 (1st Cir. 1995), quoting

from Dartmouth Review v. Dartmouth College, 889 F.2d 13, 19 (1st

Cir. 1989).   Having failed to identify any other prisoners

similarly situated to himself "in all relevant aspects," e.g.,

other prisoners convicted of violent crimes with extensive

criminal histories, including the use of aliases, who may be

paroled in the future and who sought and received name changes,

Jaynes fails to meet this threshold requirement.   Accordingly,

this claim also fails as a matter of law.

    6.   RLUIPA.6   As the judge's decision passes muster under

the Massachusetts Constitution, it necessarily meets the


    6
       The Religious Land Use and Institutionalized Persons Act
of 2000, 42 U.S.C. § 2000cc-1(a) (2012) (RIULPA), provides that:
                                                                   8


requirements of RLUIPA.   See Ahmad v. Department of Correction,

446 Mass. 479, 485 (2006) ("While RLUIPA holds the government to

a higher standard than that required [by Turner v. Safley, 482
U.S. 78 (1987)], with respect to the free exercise of religion

. . . that standard is consistent with the stricter standard we

adopted [under the Massachusetts Constitution] in Rasheed v.

Commissioner of Correction, supra at 472-475").   No further

analysis is required.

                                    Decree denying petition for
                                      name change affirmed.




"No government shall impose a substantial burden on the
religious exercise of a person residing in or confined to an
institution . . . even if the burden results from a rule of
general applicability, unless the government demonstrates that
imposition of the burden on that person -- (1) is in furtherance
of a compelling governmental interest; and (2) is the least
restrictive means of furthering that compelling governmental
interest."